Biddle, J.
— The transcript in this case was filed in this court May 31st, 1878. The cause was submitted May 28th, 1879. Ou the 28th day of February, 1879, the counsel for appellant withdrew their brief from the files of this court, and have not yet returned it. The transcript contains no marginal notes, as required by Rule 19. The names of the appellants and appellees are not stated in the assignments of error, as required by Rule 1. For these reasons the appeal is dismissed, at the costs of the appellant.